Citation Nr: 1515481	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-26 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to December 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal of February 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  These matters were previously remanded by the Board in August 2014.

During the pendency of the appeal, in a January 2013 rating decision, the Veteran was granted service connection for left ear hearing loss and assigned a noncompensable initial rating, effective November 2010.  As this represents a total grant of the benefit sought on appeal with respect to that issue, the issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Following issuance of the most recent supplemental statement of the case regarding the matters on appeal, and prior to transfer of the records to the Board, additional evidence was associated with the record.  The additional evidence, which consists of service treatment records and service personnel records not previously associated with the record, is not relevant to the issues on appeal.  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2014).


FINDINGS OF FACT

1.  Right ear hearing loss was noted at entrance into service.
 
2.  The most probative evidence of record indicates that the Veteran's right ear hearing loss was not aggravated beyond its natural progression during active service.
 
3.  The most probative evidence of record is in equipoise as to whether it is at least as likely as not that the Veteran's tinnitus is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The preexisting right ear hearing loss was not aggravated by active service, and may not be presumed to have been so aggravated.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).
 
2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in December 2010 and November 2011 satisfied the duty to notify provisions with respect to service connection as they notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the claims file contains the Veteran's service treatment records, VA treatment records, and private treatment records, as well as statements from the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran was afforded a VA examination in January 2011 in connection with the issues on appeal.  Additionally, pursuant to the August 2014 Board remand, addendum VA opinions were obtained in October 2014 and December 2014.  Review of the January 2011 VA examination report and its October 2014 and December 2014 addendum VA opinions reveals that the examination was adequate for the purpose of adjudicating the issues on appeal.  Specifically, the examination report includes diagnoses and opinions that are congruent with the other evidence of record and that were rendered based on a physical examination of the Veteran and a review of the record.  The opinions expressed in the January 2011 VA examination report and its October 2014 and December 2014 addendums are accompanied by complete and adequate rationales.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As noted above, the Board previously remanded these matters in August 2014.  The August 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to obtain an addendum VA opinion from the January 2011 audiologic VA examiner or an equally qualified examiner.  On remand, the AOJ obtained addendum opinions in October 2014 and December 2014 consistent with the August 2014 Board remand directives and then readjudicated the issues.  Accordingly, the AOJ at least substantially completed the August 2014 Board remand directives, and the Board may proceed with appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Criteria for Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The "chronic" in-service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to the "chronic" diseases listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies, and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the thresholds for at least three of these frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  For the purpose of establishing service connection, it is not required that a hearing loss disability for VA purposes be demonstrated during service.  Rather, service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.

Analysis - Right ear Hearing Loss

The Veteran contends that his current right ear hearing loss is due to in-service noise exposure.  Specifically, the Veteran has indicated that during service he was exposed to noise from heavy equipment, truck driving, building roads, mortar explosions, and gun fire.  The Veteran has also asserted that his current right ear hearing loss is due to being hit with shrapnel on the left side of his head during active service.  See, e.g., Statement from the Veteran, dated March 2011.  The Veteran's DD Form 214 indicates that he had a military occupational specialty of rough terrain forklift and scoop loader operator, and that he served in the Republic of Vietnam.

Having considered all lay and medical evidence of record in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's right ear hearing loss.  The evidence shows that the Veteran had preexisting right ear hearing loss that was "noted" at entrance into service and that did not increase in severity during service.

A report of entrance medical examination, dated December 1969, shows the following audiometric findings, in decibels (dB), for the right ear, noted as reported in ASA units, as converted to ISO units in parentheses:

HERTZ (Hz)
500
1000
2000
3000
4000
6000
5 (20)
0 (10)
0 (10)
5 (15)
40 (45)
45 (55)

The Veteran was assigned a hearing loss profile of H1 under the PULHES classification system.  Examination of the ears was normal.  As noted above, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court held that a puretone threshold higher than 20 dB indicates hearing loss.  The January 2011 VA examiner found that the entrance audiogram suggested preexisting high-frequency hearing loss of the right ear.  The VA examiner repeated this finding in her October 2014 and December 2014 addendum opinions.  The VA examiner's findings are consistent with the Court's holding in Hensley and are supported by the evidence.  Accordingly, the Board finds the VA examiner's opinions to be highly probative on the matter.  Based on the January 2011 VA examiner's findings and the audiologic testing results recorded on the report of entrance medical examination, which show that the puretone thresholds at the 4,000 Hz and 6,000 Hz levels for the right ear exceeded 20 dB, the Board finds that the Veteran's right ear hearing loss was "noted" at entrance and therefore preexisted his active service.  Thus, the presumption of soundness does not attach, and service connection for right ear hearing loss may be considered only on the basis of aggravation of the preexisting right ear hearing loss during service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

In this regard, the Board acknowledges its own statement in the August 2014 Board remand that, "the audiometric results notwithstanding, a right ear hearing loss was not in fact noted on the [entrance] examination report, as indicated by the Veteran's profile of 1 for hearing."  As noted above, the Veteran was indeed assigned a hearing loss profile on entrance to active service of H1 under the PULHES classification system.  The PULHES classification system reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Thus, the PULHES classification system provides a general indication of a veteran's level of fitness for retention in the military service.  However, a profile of "1" in a PULHES category does not necessarily mean that a veteran is free of all defect, infirmity, or disorder for that category.  In addition, PULHES profiles do not negate other statements, opinions, and measurements contained elsewhere in the medical examination report.  Here, although the Veteran was assigned an H1 profile, indicating a high level of fitness in terms of hearing, and was normal on examination of the ears at entrance, he was also noted as having right-ear puretone thresholds of 40 (45) dB at 4,000 Hz and 45 (55) dB at 6,000 Hz.  Under Hensley, such measurements are indicative of hearing loss.  Furthermore, the January 2011 VA examiner offered multiple probative opinions indicating that the Veteran's right-ear puretone thresholds on entrance at the 4,000 Hz and 6,000 Hz levels are indicative of preexisting hearing loss.  Therefore, regardless of the H1 profile and normal ear examination on entrance, and notwithstanding the Board's previous statements, the Board finds that the Veteran's audiologic examination results on entrance demonstrate a preexisting right ear hearing loss.

Thus, the question before the Board is whether the Veteran's preexisting right ear hearing loss increased in disability during his active service.  The service treatment records are absent for any notation or complaint related to right ear hearing loss.  A report of medical examination for separation dated December 1971 indicates that the Veteran had a normal ear examination and that the Veteran reported his condition as "good."  The Veteran made no complaint of hearing loss.  Audiographic testing was not completed.  However, the Veteran scored 15 out of 15 points on a whispered voice hearing test on the right ear and was assigned a H1 profile on the PULHES classification system.

Comparing the Veteran's condition at entrance to his condition at discharge, there is no indication that his preexisting right ear hearing loss increased in disability during active service.  The Veteran was assigned an H1 profile on the PULHES classification system both at entrance and on discharge.  On discharge, he scored 15 out of 15 on the whispered voice test.  The Board acknowledges that whispered voice testing is not considered scientific or sensitive to high frequency hearing loss.  However, there is no other objective measure as to the Veteran's hearing at discharge.  Therefore, the only available objective measure of the Veteran's hearing at discharge indicates that his hearing was within normal limits at that time.

In addition, the January 2011 VA examiner reviewed the record and determined that there is no indication that the Veteran's right ear hearing loss that was noted on entrance increased in disability during service.  The VA examiner further noted that any additional hearing loss the Veteran experienced from discharge to the present is more likely related to the natural progression of his preexisting hearing loss, and to working in a noisy environment as a locomotive engineer for 38 years following discharge from active service.  The VA examiner further noted that the Veteran reported onset of hearing problems over the prior 10 to 15 years, placing onset some 25 to 30 years after the Veteran's discharge from active service.  The VA examiner cited a 2005 study from the Institute of Medicine that concluded that hearing loss related to military noise exposure is immediate, and does not have a delayed onset of weeks, months, or years after the noise event.  The Board finds that the January 2011 VA examiner's statements are entitled to great probative weight because they are based on the examiner's expertise as a clinical audiologist, personal examination of the Veteran, thorough review of the record, and review of pertinent medical literature.  As such, the Board finds that there was no increase in disability in the Veteran's right ear hearing loss during service.

The Board has considered the private medical opinion from C. A. Foss, Au.D., dated October 2011.  The probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to medical opinions is within the province of the adjudicator.  Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, Dr. Foss opined, "It is quite likely that the noise exposure [the Veteran] suffered during his military service was the beginning of his hearing loss and tinnitus."  Dr. Foss did have an opportunity to examiner the Veteran personally.  However, neither the opinion nor the accompanying examination report indicates that Dr. Foss was aware that the Veteran's right ear hearing loss preexisted his active service.  To the contrary, Dr. Foss opined that the Veteran's hearing loss was a direct result of his in-service noise exposure without any discussion of his preexisting hearing loss.  As Dr. Foss reached his medical conclusion based on an inaccurate or incomplete understanding of the Veteran's medical history, the Board finds that his medical opinion is entitled to little to no probative value, and that the opinion is outweighed by the January 2011 VA examiner's opinions discussed above.

The Board notes that the Veteran may sincerely believe that he has a right ear hearing loss disability that was incurred in or aggravated by active service.  Moreover, the Board does not dispute his report of noise exposure during service as it is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2014).  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board assigns great probative value to the medical evidence of record, including the service treatment records and the January 2011 VA examination report and its October 2014 and December 2014 addendums.

In summary, the Veteran was noted on entrance to service as having preexisting right ear hearing loss.  The probative evidence of record does not show an increase in the disability of the Veteran's preexisting right ear hearing loss during active service.  As there is no increase in severity during service of the preexisting right ear hearing loss, the presumption of aggravation is not for application and service connection is not warranted.  See 38 C.F.R. § 3.306(b) (2014).  The preponderance of the evidence is against the claim, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Therefore, the claim for entitlement to service connection for right ear hearing loss must be denied.

Analysis - Tinnitus

The Veteran contends that he has tinnitus as a result of in-service noise exposure and from being hit with shrapnel on the left side of his head.  He reports that he first noticed the tinnitus during active service.  See, e.g., January 2011 VA examination report.  Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology, and such subjective complaints have been documented by the medical evidence of record, to include the January 2011 VA examination report.  As a result, the Board finds that the Veteran has a current disability of tinnitus.

Although the Veteran is competent to report tinnitus symptoms, he is not competent to attribute such symptom to any particular cause.  Such is a complex medical matter which does not lend itself to lay opinion.  The Veteran has not been shown to have the medical training necessary to opine as to the cause of his tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Veteran has not indicated that he sought treatment for tinnitus during service, and the Veteran's service treatment records are absent for any reference to tinnitus.  Indeed, the December 1971 report of discharge medical examination does not reflect a complaint of tinnitus.  Nevertheless, the Veteran has asserted that he has experienced tinnitus since active service.  In this regard, the Board notes that the Veteran is deemed competent to report the presence of tinnitus as such is subject to lay observation.  Tinnitus, as an organic disease of the nervous system, may be service connected where it is shown to be chronic and continuous since active service or where it manifests to a compensable degree within one year of service.  See 38 C.F.R. §§ 3.303(b), 3.309(a).  As discussed above, the Veteran has asserted that he has experienced tinnitus since active service.  Although there is evidence of record against his credibility in this regard, the Board finds that, with resolution of doubt in the Veteran's favor, service connection is warranted for tinnitus.  

The Veteran did not report tinnitus in service or at the time of separation.  He also did not claim service connection for tinnitus in December 1971 when he sought service connection for malaria.  See VA Form 21-526e, Veteran's Application for Compensation or Pension at Separation from Service, received in December 1971.  The first recorded instance of the Veteran reporting tinnitus in the medical record is dated in January 2011, approximately 39 years after his separation from active service.  However, the absence of contemporaneous evidence in support of his competent assertions does not equate to contradiction of the Veteran's assertions that he has experienced symptoms continuously since active service.  In this regard, it is additionally noted that although the Veteran denied symptoms of tinnitus at an Agent Orange registry examination in February 2011, the Veteran had reported the presence of tinnitus on VA examination in January 2011.  

In the January 2011 VA examination report, the VA examiner opined that the Veteran's current tinnitus is less likely than not related to his in-service noise exposure, and "far more likely" related to his preexisting hearing loss, to his 38 years of post-service noise exposure as a locomotive engineer, and to the natural aging process.  In her October 2014 and December 2014 addendums to the January 2011 VA examination report, the VA examiner reiterated this opinion and additionally opined that the tinnitus is less likely than not related to any shrapnel injuries incurred during active service.  The VA examiner based her opinion in part on the absence of any complaints of tinnitus during active service, upon discharge from active service, and for many years after active service.

However, the Board cannot afford greater probative weight to the January 2011 VA examiner's medical opinions.  The VA examiner attributed the Veteran's current tinnitus to preexisting hearing loss, post-service noise exposure, and the natural aging process rather than to the Veteran's in-service noise exposure or shrapnel wound.  However, the examiner did not address any relationship between the service-connected left ear hearing loss incurred in service and tinnitus, or provide rationale for distinguishing the effect of pre-existing right ear hearing loss from the effect of service-connected left ear hearing loss, or the basis for distinguishing the effect of noise exposure in service from the effect of noise exposure after service, as to the etiology of tinnitus.

In view of the foregoing, and with resolution of doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


